  Case 1:18-cv-01006-LPS Document 13 Filed 03/11/19 Page 1 of 3 PageID #: 87



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


COSMO TECHNOLOGIES LIMITED,        )
                                   )
               Plaintiff,          )
                                   )
          v.                       ) C.A. No. 1:18-cv-01006-LPS
                                   )
ACTAVIS LABORATORIES FL., INC.,    )
TEVA PHARMACEUTICALS USA, INC. and )
TEVA PHARMACEUTICAL INDUSTRIES )
LIMITED,                           )
                                   )
               Defendants.         )



                       STIPULATION AND PROPOSED ORDER




Jack B. Blumenfeld (#1014)             John C. Phillips, Jr. (#110)
Morris, Nichols, Arsht & Tunnell LLP   David A. Bilson (#4986)
1201 North Market Street               Phillips, Goldman, McLaughlin & Hall, P.A.
P.O. Box 1347                          1200 North Broom Street
Wilmington, DE 19801                   Wilmington, DE 19806
(302) 658-9200                         302-655-4200
jblumenfeld@mnat.com                   jcp@pgmhlaw.com
Attorney for Plaintiff                 dab@pgmhlaw.com
                                       Attorneys for Defendants
March 11, 2019
  Case 1:18-cv-01006-LPS Document 13 Filed 03/11/19 Page 2 of 3 PageID #: 88



       Plaintiff Cosmo Technologies Limited (“Plaintiff”) and Defendants Actavis Laboratories

FL., Inc., Teva Pharmaceuticals USA, Inc. and Teva Pharmaceutical Industries Ltd. (collectively

“Actavis” or “Defendants”), by their undersigned counsel, hereby stipulate and agree, subject to

the approval of the Court, as follows:

       WHEREAS, on August 21, 2018, the parties entered a stipulation (D.I. 12, “the Villa I

Stipulation”) to stay all proceedings in the above-captioned action (the “Litigation”) until a

decision on the merits was reached in Cosmo Technologies Limited, et al., v. Actavis

Laboratories Fl, Inc., Case No. 18-1335, Federal Circuit (“Villa I Appeal”), and until all

mechanisms for reconsideration were exhausted or otherwise unavailable (a “Final Decision”);

       WHEREAS, the parties further agreed in the Villa I Stipulation that in the event that a

Final Decision in the Villa I Appeal affirmed the District Court’s final decision and judgment in

Cosmo Techs. Ltd. v. Actavis Labs. FL, Inc., C.A. No. 15-164 (LPS) (D. Del.) (“Uceris I”) that

Defendant Actavis’ generic budesonide product did not infringe U.S. Patent No. 8,784,888, this

Litigation would be dismissed with prejudice with each party bearing its own fees and costs;

       WHEREAS, on January 14, 2019, the Federal Circuit issued an order under Federal

Circuit Rule 36 in Cosmo Technologies Limited et al. v. Actavis Laboratories FL, Inc., No. 2018-

1335 (Fed. Cir. January 14, 2019), affirming the District Court’s final decision and judgment in

Uceris I;

       NOW, THEREFORE, the parties hereby stipulate and agree that pursuant to the Federal

Rules of Civil Procedure 41(a)(1)(A)(ii), the Complaint and all claims and counterclaims in this

Litigation are dismissed with prejudice, with each party to bear its own fees and costs.




                                                 1
  Case 1:18-cv-01006-LPS Document 13 Filed 03/11/19 Page 3 of 3 PageID #: 89




 MORRIS, NICHOLS, ARSHT & TUNNELL LLP           PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                                HALL, P.A.


 /s/ Jack B. Blumenfeld                         /s/John C. Phillips, Jr.
 Jack B. Blumenfeld (#1014)                     John C. Phillips, Jr. (#110)
 1201 North Market Street                       David A. Bilson (#4986)
 P.O. Box 1347
 Wilmington, DE 19801                           1200 North Broom Street
 (302) 658-9200                                 Wilmington, DE 19806
 jblumenfeld@mnat.com                           (302) 655-4200
                                                jcp@pgmhlaw.com
 Attorney for Plaintiff                         dab@pgmhlaw.com

                                                Attorneys for Defendants




SO ORDERED this ______ day of March 2019.



The Honorable Leonard P. Stark
Chief Judge, U.S. District Court for the District of Delaware




                                                2
